DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 07/27/2022:
Claims 1-18 and 22-24 are pending.
Claims 19-21 are cancelled.
Claim Objections
Claim 22 is objected to because of the following informalities: 
Regarding claim 22, the Examiner respectfully suggests “a cylinder having an continuous inner sidewall” read “a cylinder having a continuous inner sidewall”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-7, 9-13, 15, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenkins et al. (US20210170703).
Regarding claim 1, Jenkins teaches a method of forming a polymeric lens ([0013] method for fabricating a lens assembly) comprising:
providing a lens housing (tube 202; Figure 2A) including a continuous sidewall (exterior sidewall 230 and interior sidewall 220 in Figure 2B), a distal end (see annotated Figure 2A below), a proximal end (lensing curvature 209; Figure 2A) and a pathway defined by the continuous sidewall and extending to and between the distal end and the proximal end (see annotated Figure 2A below),
providing a mandrel (first plunger 206; Figure 2A) having a distal face (first plunger head 208; Figure 2A),
arranging the mandrel within the pathway ([0022] first plunger 206 may be inserted into the tube 202 from a bottom end of the tube 202) with the distal face located proximally to the distal end of the lens housing (The plain language definition of “proximal” according to Merriam-Webster Dictionary is “situated close to”. In view of claim 1, Examiner interprets “situated close to” as any component within or defining the reservoir) thereby forming a reservoir defined at least in part by the distal face and the continuous sidewall (reservoir defined by first plunger 206 and second plunger 310 as shown in Figure 3B),
placing an amount of a curable polymeric lens material through the distal end of the lens housing (see polymer drops 314A-C going through distal end in Figure 3A) and into the reservoir sufficient to cover the distal face of the mandrel (see volume of curable optical polymer 314 in Figure 3B), and 
curing the curable polymeric lens material within the reservoir thereby forming the polymeric lens within the lens housing ([0025] A curing operation occurs while the second plunger 310 is in the tube 202, which may involve radiant energy 318 being passed through the tube 202, the radiant energy 318 emanating from an energy source 316).

    PNG
    media_image1.png
    463
    449
    media_image1.png
    Greyscale

Regarding claim 2, Jenkins teaches the method of claim 1, further including removing
the mandrel from the lens housing with the polymeric lens remaining permanently fixed to the continuous sidewall ([0036] first plunger is also depicted as having been removed from the tube 202… the first optical element 320 may, upon having been fabricated as depicted in FIGS. 3A-3D, have adhered to the interior sidewall of tube 202).
Regarding claim 3, Jenkins teaches the method of claim 1, wherein the continuous sidewall is configured for adhering to the curable polymeric lens material ([0036] the first optical element 320 may, upon having been fabricated as depicted in FIGS. 3A-3D, have adhered to the interior sidewall of tube 202).
Regarding claim 5, Jenkins teaches the method of claim 1, wherein the distal face is convex ([0022] first plunger head 208 may be concave, convex, or have another shape according to the particular curvature needs for the first optical element of the desired lens assembly).
Regarding claim 6, Jenkins teaches the method of claim 1, wherein the distal face is concave ([0022] first plunger head 208 may be concave, convex, or have another shape according to the particular curvature needs for the first optical element of the desired lens assembly).
Regarding claim 7, Jenkins teaches the method of claim 1, wherein the amount of curable polymeric material placed in the reservoir does not entirely fill the reservoir ([0024] As shown in FIG. 3B, upon the volume of curable optical polymer 314 being positioned atop the
head 208 of the first plunger 206, a second plunger 310 is inserted into the top of tube 202; see 314 and reservoir formed by 313 and 208 in Figure 3B).
Regarding claim 9, Jenkins teaches the method of claim 1, wherein a volume of the
amount of curable polymeric material placed in the reservoir is equal to a volume of the
reservoir ([0025] As shown in FIG. 3C, the second plunger 310 is brought into contact with the
volume of the curable optical polymer, causing the volume to conform to the curvature of the first and second plunger heads 208 and 312 and take on the desired shape for the optical
element 320).
Regarding claim 10, Jenkins teaches the method of claim 1, wherein the polymeric lens
is selected from the group consisting of a plano-concave lens, a plano-convex lens, a bi-convex
lens (see 620 and 720 in Figure 7A and 7B) and a biconcave lens (see 320, 620, and 722 in Figure
7A and 7B).
Regarding claim 11, Jenkins teaches a method of forming and incorporating a polymeric
lens within a lens housing ([0013] method for fabricating a lens assembly) comprising:
providing a cylinder (tube 202; Figure 2A) having a distal end (see annotated Figure 2A in the rejection of claim 1) and an inner diameter (diameter of tube 202 in Figure 2A),
providing a rod (first plunger 206; Figure 2A) having a distal face (first plunger head 208; Figure 2A) and an outer diameter (see diameter of first plunger head 208 in Figure 2A),
positioning the rod within the cylinder with the distal face located proximally to the
distal end of the cylinder (The plain language definition of “proximal” according to Merriam-Webster Dictionary is “situated close to”. In view of claim 1, Examiner interprets “situated close to” as any component within or defining the reservoir) thereby forming a reservoir within the cylinder defined by the distal face, the distal end and the cylinder (reservoir defined by first plunger 206 and second plunger 310 as shown in Figure 3B),
placing a curable polymeric lens material through the distal end of the cylinder and into and into the reservoir (see polymer drops 314A-C going through distal end in Figure 3A) sufficient to cover the distal face of the mandrel (see volume of curable optical polymer 314 in Figure 3B),
wherein the inner diameter of the cylinder and the outer diameter of the rod are configured for preventing the curable polymeric lens material from migrating proximally between the cylinder and the rod ([0036] the first optical element 320 may, upon having been fabricated as depicted in FIGS. 3A-3D, have adhered to the interior sidewall of tube 202), and 
curing the curable polymeric lens material within the reservoir thereby forming the
polymeric lens within the cylinder ([0025] A curing operation occurs while the second plunger 310 is in the tube 202, which may involve radiant energy 318 being passed through the tube 202, the radiant energy 318 emanating from an energy source 316).
Regarding claim 12, Jenkins teaches the method of claim 11, further including placing an amount of the curable polymeric lens material within the reservoir such that the reservoir is filled to a level distal to the distal end of the cylinder (see volume of curable optical polymer 314 relative to distal end of the cylinder in Figure 3B), whereby the polymeric lens is provided with a convex distal surface ([0022] first plunger head 208 may be concave, convex, or have another shape according to the particular curvature needs for the first optical element of the desired lens assembly).
Regarding claim 13, Jenkins teaches the method of claim 11, further including placing an
 amount of the curable polymeric lens material within the reservoir such that the reservoir is filled to a level proximal to the distal end of the cylinder (see volume of curable optical polymer 414 in Figure 4B) whereby the polymeric lens is provided with a concave distal surface (see concave formation between 420 and 320 in Figure 4D).
Regarding claim 15, Jenkins teaches the method of claim 11, wherein the distal face has
a shape selected from the group consisting an aspherical shape, a concave shape and a convex shape ([0022] first plunger head 208 may be concave, convex, or have another shape according to the particular curvature needs for the first optical element of the desired lens assembly).
Regarding claim 22, Jenkins teaches a method of forming and incorporating a polymeric lens within a lens housing ([0013] method for fabricating a lens assembly) comprising: 
providing a cylinder (tube 202; Figure 2A) having an continuous inner sidewall (exterior sidewall 230 and interior sidewall 220 in Figure 2B) and a distal end (see annotated Figure 2A below), providing a rod (first plunger 206; Figure 2A) having a distal face (first plunger head 208; Figure 2A), 
positioning the rod within the cylinder ([0022] first plunger 206 may be inserted into the tube 202 from a bottom end of the tube 202) with the distal face located proximally to the distal end of the cylinder (The plain language definition of “proximal” according to Merriam-Webster Dictionary is “situated close to”. In view of claim 1, Examiner interprets “situated close to” as any component within or defining the reservoir) thereby forming a reservoir within the cylinder defined by the distal face, the distal end and the continuous sidewall (see annotated Figure 2A below), 
placing a curable polymeric lens material within the reservoir (see polymer drops 314A-C going through distal end in Figure 3A), and 
curing the curable polymeric lens material within the reservoir thereby forming the polymeric lens within the cylinder ([0025] A curing operation occurs while the second plunger 310 is in the tube 202, which may involve radiant energy 318 being passed through the tube 202, the radiant energy 318 emanating from an energy source 316), wherein a shape of the distal surface of the polymeric lens (see surface of 320 that is in contact with first plunger head 208 in Figure 3C) is not dependent upon a shape of a proximal face of a mold (see surface of 320 that is in contact with second plunger head 312 in Figure 3C).

    PNG
    media_image2.png
    445
    432
    media_image2.png
    Greyscale

Regarding claim 24, Jenkins teaches the method of claim 22, wherein the curable polymeric lens material is introduced within the reservoir through the distal end of the cylinder (see polymer drops 314A-C going through distal end in Figure 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US20210170703), and further in view of Tai et al. (US20020159027).
Regarding claim 4, Jenkins teaches the method of claim 1. While Jenkins shows the
distal face to the curable polymeric lens material does not adhere to the distal face of the
mandrel (see Figure 7A and 7B where the lens stays in the lens housing after the first plunger 206 has been removed), Jenkins fails to teach wherein the distal face of the mandrel is coated.
In the same field of endeavor pertaining to the manufacturing an optical lens, Tai teaches wherein the distal face of the mandrel is coated ([0023] A thin coating, such as a lacquer of the type used with electronic components, may be applied to both the magnetic insert 130 and the second member 132). The coating prevents scratching of the lens ([0023] to prevent scratching of the lens 102).
It would have been obvious before the effective filing date of the claimed invention to a
 person having ordinary skill in the art to have the distal face of the mandrel of Jenkins be coated, as taught by Tai, for the benefit of preventing the scratching of the lens.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US20210170703), and further in view of Tabata et al. (JP2008137336A).
Regarding claim 8, Jenkins teaches the method of claim 1. However, Jenkins fails to teach wherein the amount of curable polymeric material placed in the reservoir overfills the reservoir. 
In the same field of endeavor pertaining to the manufacturing an optical lens, Tabata teaches wherein the amount of curable polymeric material placed in the reservoir overfills the reservoir (“It also has a function as an outlet from which the filled lens material overflows”- see pg. 5 line 28). The overflow of curable polymeric material allows for the size and shape of the lens to not be limited (“The size and shape are not limited as long as the filled lens material can overflow”- see pg. 5 line 32-33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the amount of curable polymeric material placed in the reservoir of Jenkins to overfills the reservoir, as taught by Tabata, for the benefit of not limiting the size and shape of the lens.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US20210170703), and further in view of Shepherd (US4121896).
Regarding claim 16, Jenkins teaches the method of claim 11, wherein the curable polymeric lens material is selected from a mix of liquid polymer resins ([0023] volume of curable optical polymer 314… Should the polymer be composed of one or more drops (such as polymer drop 314A, 314B, and 314C depicted in FIG. 3A), upon landing upon the first plunger head 208 the polymer drops coalesce to form a single volume) exposed to ultraviolet light ([0025] radiant energy 318 being passed through the tube 202… radiant energy 318 may be ultraviolet light). However, Jenkins fails to teach the mix of liquid polymer resins crosslink when exposed to ultraviolet light.
In the same field of endeavor pertaining to the manufacturing an optical lens, Shepherd teaches the mix of liquid polymer resins crosslink when exposed to ultraviolet light (col 7 line 18-21). The crosslinking increases dimensional stability and resistance to warpage of the lens (col 7 line 16-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the mix of liquid polymer resins of Jenkins crosslink when exposed to ultraviolet light, as taught by Shepherd, for the benefit of increasing dimensional stability and resistance to warpage of the lens.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US20210170703), and further in view of Kelly (US5539971).
Regarding claim 17, Jenkins teaches the method of claim 11. However, Jenkins fails to teach the method further including coupling the cylinder and the polymeric lens to a distal tip of an endoscope.
In the same field of endeavor pertaining to manufacturing an optical lens, Kelly teaches a method including coupling the cylinder and the polymeric lens (ocular portion 16; Figure 1) to a distal tip of an endoscope (endoscopic tube 18; Figure 1). Coupling the lens to an endoscope provides a simple and inexpensive way to manufacture endoscopes with acceptable optical quality (col 2 line 16-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Jenkins further include coupling the cylinder and the polymeric lens to a distal tip of an endoscope, as taught by Kelly, for the benefit of manufacturing endoscopes with acceptable optical quality in a simple and inexpensive manner.
Regarding claim 20, Jenkins teaches the lens housing of claim 19.  However, Jenkins fails to teach wherein the cylinder containing the polymeric lens is operatively coupled to an endoscope.
In the same field of endeavor pertaining to manufacturing an optical lens, Kelly teaches a method including coupling the cylinder containing the polymeric (ocular portion 16; Figure 1) to an endoscope (endoscopic tube 18; Figure 1). Coupling the lens to an endoscope provides a simple and inexpensive way to manufacture endoscopes with acceptable optical quality (col 2 line 16-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Jenkins further include coupling the cylinder containing the polymeric lens to an endoscope, as taught by Kelly, for the benefit of manufacturing endoscopes with acceptable optical quality in a simple and inexpensive manner.

Claim(s) 14, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US20210170703).
Regarding claim 14, Jenkins teaches the method of claim 11, further including placing an amount of the curable polymeric lens material within the reservoir, as discussed in claim 11. While Jenkins teaches the reservoir is filled to a level that is coplanar with the distal end of the cylinder, as shown in Figure 3B, Jenkins fails to explicitly teach whereby the polymeric lens is provided with a flat surface.
However, Jenkins discloses an alternative where the distal end is closed such that the distal end of 208 is replaced with the end of the cylinder 202, and the polymeric lens is provided with a flat surface ([0022] Alternatively, a bottom face of the tube 202 may be closed such that a bottom surface of a first optical element fabricated in the assembly is flat).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polymeric lens of Jenkins be provided with a flat surface, as taught in the alternative of Jenkins, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the alternative of a bottom surface of the housing being closed such that the polymeric lens is provided with a flat surface is one option disclosed by Jenkins for the formation of the polymeric lens.
Regarding claim 18, Jenkins teaches the method of claim 11. However, Jenkins fails to teach wherein the distal face of the rod is textured for imparting a textured surface to the polymeric lens. However, Jenkins teaches that the distal end of the cylinder is textured for imparting a textured surface to the polymeric lens ([0022] the plunger head 208 may include a diffractive structure to form a diffractive optical element).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the distal face of the rod be textured rather than the distal end of the cylinder, since rearranging of parts is an obvious matter of design choice (see MPEP 2144.04 VI.C).
Regarding claim 23, Jenkins teaches the method of claim 22. However, Jenkins fails to explicitly teach wherein the shape of the distal surface of the polymeric lens is selected from the group consisting of a concave shape, a convex shape and a planar shape wherein, (i) when the concave shape is selected, the reservoir is filled with the curable polymeric lens material to a level proximal to the distal end of the cylinder, (ii) when the convex shape is selected, the reservoir is filled with the curable polymeric material to a level distal to the distal end of the cylinder, and (iii) when the planar shape is selected, the reservoir is filled with the curable polymeric lens material to a level even with the distal end of the cylinder. 
Jenkins does explicitly teach the shape of the distal surface of the polymeric lens can be selected from a concave shape, a convex shape, or another shape according to the needs for a desired lens assembly ([0022] first plunger head 208 may be concave, convex, or have another shape according to the particular curvature needs for the first optical element of the desired lens assembly). Further, in an alternative embodiment, Jenkins teaches where the distal end is closed such that the distal end of 208 is replaced with the end of the cylinder 202, and the polymeric lens is provided with a planar surface ([0022] Alternatively, a bottom face of the tube 202 may be closed such that a bottom surface of a first optical element fabricated in the assembly is flat).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shape of the distal surface of the polymeric lens of Jenkins be selected from the group consisting of a concave shape, a convex shape and a planar shape, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Jenkins teaches three options for the shape of the distal surface of the polymeric lens.
Further, Jenkins teaches the reservoir is filled with the curable polymeric lens material to a level proximal (Figure 3B-7B), distal (Figure 3B-6), and to a level even (Figure 7A to 7D) to the distal end of the cylinder. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the reservoir filled with the curable polymeric lens material to a level proximal to the distal end of the cylinder when the concave shape is selected, reservoir filled with the curable polymeric material to a level distal to the distal end of the cylinder when the convex shape is selected, and the reservoir filled with the curable polymeric lens material to a level even with the distal end of the cylinder when the planar shape is selected, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Jenkins teaches three different shape options for the distal end of the cylinder, and three different options for fill levels of curable polymeric material in the reservoir. A person of ordinary skill in the art would be motivated to choose from the three different shape options or fill levels based on a desired lensing curvature and a desired number of optical elements (Abstract: forming the desired shape for the optical element using one or more plungers having heads corresponding to a desired lensing curvature, applying radiant energy to the tube with the plungers in place to cure the optical polymer, and repeating as needed until the desired number of optical elements are fabricated within the lens assembly).
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. In view of the change in scope of the amendment filed 07/27/2022, the Examiner has clarified the rejection from the Office Action mailed 04/29/2022 under 35 U.S.C. 102 as being anticipated by Jenkins et al. (US20210170703; please see rejection of claims 1, 11, and 22 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743